Title: To George Washington from Jonathan Glover, 22 November 1775
From: Glover, Jonathan
To: Washington, George

 

Honoured Sir
Marblehead [Mass.] November 22. 1775

According to your Orders I have Disposed of the Sloop Ranger Willm McGlathry Master Loade of wood &C. which was Brought in here By Captt. Manly by your Schr Lee, the Vessels I have Sent to Beverly and their halled, her up, the Neat proseads and the Accott waites your Excellency further orders in the Intrim I Beg Leave to Subscribe my Selfe your Most Obediant Humble Sertt

Jonathan Glover

